                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

GEORGE PERROT,                              )
                                            )   Case No. 18-cv-10147
      Plaintiff,                            )
                                            )   Hon. Douglas P. Woodlock,
      v.                                    )   District Judge
                                            )
THOMAS KELLY, et al.                        )
                                            )   JURY TRIAL DEMANDED
        Defendants.                         )


                   MOTION FOR EXTENSION OF TIME TO FILE
                        FIRST AMENDED COMPLAINT

      NOW COMES Plaintiff, GEORGE PERROT, by and through his attorneys

LOEVY & LOEVY, and hereby moves this Court for additional time to file his First

Amended Complaint.

      1.     On January 25, 2018, Plaintiff George Perrot filed his Complaint,

alleging that the Defendants violated his constitutional rights by framing him for

crimes he did not commit. Mr. Perrot identified three “sets” of Defendants: Thomas

Kelly, Thomas Jarvis, Richard Kane, Charles Arpin, John Scanlon, David Louden,

Thomas Kennedy, Chief Ernest Stelzer, Marianne Popko, Paul Glantz, Ronald St.

Germain, Andrew Canevari, Cheryl Clapprood, Captain John Brown and Unknown

Officers from the City of Springfield Police Department (along with the City of

Springfield) (“Springfield Defendants”);1 Wayne Oakes and William Eubanks, from




																																																								
1             Defendants Kelly, Scanlon, Brown, Stelzer and Louden are deceased. They
are the subject of Plaintiff’s pending motion. See Dckt No. 81.
the Federal Bureau of Investigation (“FBI Defendants”); and former Assistant

District Attorney Francis Bloom. Dckt No. 2.

      2.     The Springfield Defendants filed a motion to dismiss. In that motion,

the Springfield Defendants complained that Plaintiff’s allegations against them

were not particularized enough; that is, that Plaintiff had to identify each

Defendant by name and associate that name with a specific act of misconduct

instead of using group pleading. Dckt No. 34, 35-1 at 1, 2.

      3.     This Court heard argument at a hearing. As to the argument regarding

group pleading, the Court held that Plaintiff was “allowed to conduct discovery

necessary to identify the appropriate parties and file an amended complaint no later

than 10/5/2018." Dckt No. 67.

      4.     Since that time, the parties have exchanged Rule 26(a)(1) disclosures

and Plaintiff has served written discovery requests on each of the named

Defendants who have appeared in the case. Likewise, Plaintiff has asked counsel for

dates on which the Springfield Defendants can appear for their depositions.

      5.     The Springfield Defendants and Defendant Bloom are in the process of

responding to Plaintiff’s written discovery requests. For its part, the FBI

Defendants have filed a motion to stay all discovery served on them.

      6.     No Defendants, however, have sat for depositions. Indeed, discussion

about oral discovery led to the FBI Defendants’ motion and the Springfield

Defendants’ assertion that they will be filing a motion to transfer venue. Likewise,




                                          2
	
counsel for Defendant Bloom indicated that written discovery would suffice at this

time for Plaintiff’s needs.

      7.     Because initial discovery is still ongoing, Plaintiff is seeking additional

time before his Amended Complaint is due.2

      8.     The Defendants have no objection to Plaintiff taking an additional 30

days. Plaintiff very much appreciates their cooperation and believes that he can

amend within that time frame with one caveat: that the Springfield Defendants sit

for their depositions.

      9.     Plaintiff believes that depositions are important for particularizing the

acts of each Defendant. It may be that certain Defendants’ names do not appear on

police reports notwithstanding the fact that those Defendants participated in

certain activities. For example, a Defendant may have been involved in the

interrogation of Plaintiff, but his name does not appear on the police report or

confession, memorializing that interrogation for whatever reason. Likewise, it is

Plaintiff’s counsel’s experience that the police reports in wrongful-conviction

lawsuits sometimes fail to document every single investigatory step that was taken,

and a Defendant’s particular actions can be relevant to the claims against him even

if—or perhaps especially because—those actions were not recorded.

      10.    Permitting Plaintiff additional time will not prejudice the parties: It

will allow Plaintiff sufficient time to discover the information necessary to

particularize his allegations so that he can file a single First Amended Complaint,

																																																								
2	            Plaintiff has made some progress toward amending his Complaint, including
that his Federal Tort Claims Act and state law claims are now ripe.	
                                           3
	
as opposed to seeking leave to file piecemeal amended complaints as additional

information becomes available once the Defendants fully respond to discovery.

Moreover, because each of the named Defendants will be deposed regardless of

whether they are ultimately a Defendant or a non-party witness, there is no harm

in waiting to amend the Complaint until after a deposition occurs. Indeed, nothing

about the deposition would change based on the status of the deponent: Plaintiff has

seven hours under the Federal Rules and his questioning is limited by Rules 26 and

30.

      11.   Therefore, Plaintiff, George Perrot, is seeking until November 5, 2018

to file his Amended Complaint.


        WHEREFORE, Plaintiff GEORGE PERROT seeks up to and including

November 5, 2018 to file his First Amended Complaint.


                                             RESPECTFULLY SUBMITTED,
                                             s/ Gayle Horn
                                             Attorney for Plaintiff
                                             Debra Loevy
                                             Gayle Horn
                                             Mark Loevy-Reyes
                                             Steven Art
                                             Tara Thompson
                                             Tony Balkissoon
                                             Loevy & Loevy
                                             311 N. Aberdeen St., 3rd Floor
                                             Chicago, IL 60607
                                             Ph: (312) 243-5900
                                             Fax: (312) 243-5902




                                         4
	
                         CERTIFICATE OF SERVICE

      I, Gayle Horn, certify that the foregoing motion was sent via CM/ECF to all
counsel of record on October 2, 2018.

                                                   s/ Gayle Horn




                                         5
	
